DETAILED ACTION
This Office action is in response to Amendment filed on 03/29/2022.  Claims 1-10 and 21-30 were pending with claims 11-20 canceled and claims 21-30 newly added.  Claims 1-10 and 21-30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:








Amendments to the Claims
27.	(Currently Amended) A program product comprising a non-transitory computer readable storage medium with program code, the program code being configured to be executable by a processor to perform operations comprising:
adding, at a controller of a network node, telemetry data to a telemetry packet, the telemetry packet being transmitted along a communication pathway for data packets being transmitted from a sending host to a receiving host;
determining, at the controller, from the telemetry packet, a number of network nodes in the communication pathway that have added telemetry data to the telemetry packet;
transmitting, at the controller, the telemetry packet to a next destination along the communication pathway and to a network controller in response to determining that the number of network nodes in the communication pathway that have added telemetry data to the telemetry packet is equal to or greater than a network node threshold; and
transmitting, at the controller, the telemetry packet to the next destination along the communication pathway without transmitting the telemetry packet to the network controller in response to determining that the number of network nodes in the communication pathway that have added telemetry data to the telemetry packet is less than the network node threshold.

30.	(Currently Amended) The program product of claim [[17]] 27, the program code being further configured to be executable by a processor to perform operations comprising, in response to receiving a telemetry setup command from the network controller, establishing the network node threshold for telemetry packets being transmitted along the communication pathway and setting the network node threshold to a default value, wherein the default value of the network node threshold is a value that causes each network node to transmit the telemetry packet to the network controller in addition to transmitting the telemetry packet to the next destination along the communication pathway. 




















REASONS FOR ALLOWANCE
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Song et al. (US 2020/0412633 A1: On-Path Telemetry for Multicast Traffic), Dontula Venkata et al. (US 2020/0186465 A1: Multi-Site Telemetry Tracking for Fabric Traffic Using In-Band Telemetry), and Rangarajan et al. (US 2021/0218647 A1: Systems and Methods for Flow-Based Inband Telemetry).
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determine, from the telemetry packet, a number of network nodes in the communication pathway that have added telemetry data to the telemetry packet; transmit the telemetry packet to a next destination along the communication pathway and to a network controller in response to determining that the number of network nodes in the communication pathway that have added telemetry data to the telemetry packet is equal to or greater than a network node threshold; and transmit the telemetry packet to the next destination along the communication pathway without transmitting the telemetry packet to the network controller in response to determining that the number of network nodes in the communication pathway that have added telemetry data to the telemetry packet is less than the network node threshold” as stated in claim 1 (and similarly in claims 21 and 27).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-10 and 21-30 indicated that claims 1-10 and 21-30 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446